J.M. Johnson, J.
(concurrence in dissent) — I concur with the dissent; however, I write separately in order to briefly clarify Washington law regarding firearms and their sale, which was misstated or improperly applied by the police chief here.7 This is particularly important as the Washington constitutional right “of the individual citizen to *362bear arms” could have also been implicated in this case.8 Wash. Const, art. I, § 24. Whether this right includes a corollary constitutional right to sell or trade firearms need not be decided since Washington statutory law, correctly understood, allows the sales. I concur with the dissent.
¶46 Police Chief Nelson made a significant legal error in his April 11, 2002 memo, which he personally distributed. Suppl. Clerk’s Papers (SCP) at 17. The memo restricted gun sales at the show in a manner not allowed by Washington law. It is difficult to find that a law enforcement officer, who surely had access to the RCWs, could incorrectly state the law in good faith.9
¶47 The memo stated that “Sales by persons who are not licensed dealers shall not be allowed.” SCP at 18. Interestingly, the memo then contradicted itself and stated that “Dealers ONLY may purchase/acquire firearms from an unlicensed individual.” Id. However, Washington law does not restrict the sale or purchase of guns to licensed dealers. ¶48 RCW 9.41.010(10) defines a “dealer” as
a person engaged in the business of selling firearms at wholesale or retail who has, or is required to have, a federal firearms license under 18 U.S.C. Sec. 923(a). A person who does not have, and is not required to have, a federal firearms license under 18 U.S.C. Sec. 923(a), is not a dealer if that person makes only occasional sales, exchanges, or purchases of firearms for the enhancement of a personal collection or for a hobby, or sells all or part of his or her personal collection of firearms.
The statute itself expressly acknowledges that persons who are not dealers may make “occasional sales, exchanges, or purchases” of firearms under state law. The city of Sequim or its police chief may not be more restrictive than Washington law regarding the sale of firearms. See RCW 9.41-*363.290. It was error for Police Chief Nelson to impose a more restrictive measure on the sale of firearms than Washington law requires. Under Washington law, persons who are not dealers may “occasionally” sell guns at gun shows without a license.
¶49 I concur with the dissent.
Chambers, J., concurs with J.M. Johnson, J.

 Federal law is not addressed, although the city’s police chief also claimed to have reviewed such law. See infra note 9.


 Washington Constitution article I, section 24 protects this “right of the individual citizen to bear arms” in terms more absolute than the United States Constitution. See State v. Rupe, 101 Wn.2d 664, 706, 683 P.2d 571 (1984).


 The chief claimed he issued the April 11 memo after “reviewing application for a gun show... as well as Federal Statutes.” SCP at 17.